Cornell v County of Monroe (2018 NY Slip Op 00730)





Cornell v County of Monroe


2018 NY Slip Op 00730


Decided on February 2, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1373 CA 17-00676

[*1]MARLENE CORNELL, AS ADMINISTRATOR OF THE ESTATE OF SAMUEL CONDELLO, DECEASED, PLAINTIFF-RESPONDENT,
vCOUNTY OF MONROE, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


MICHAEL E. DAVIS, COUNTY ATTORNEY, ROCHESTER (MATTHEW D. BROWN OF COUNSEL), FOR DEFENDANT-APPELLANT. 
DAVID L. MURPHY, PC, ROCHESTER (DAVID L. MURPHY OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Daniel J. Doyle, J.), entered October 25, 2016. The order granted defendant's motion for leave to reargue its prior motion for partial summary judgment dismissing the first and second causes of action and, upon reargument, adhered to its determination denying that motion. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Cornell v County of Monroe ([appeal No. 1] — AD3d — [Feb. 2, 2018] [4th Dept 2018]).
Entered: February 2, 2018
Mark W. Bennett
Clerk of the Court